Citation Nr: 1523495	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-14 069	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for an allergy to intravenous (IV) contrast material.

3.  Entitlement to service connection for dilated cardiomyopathy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary atherosclerosis.

6.  Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 RO decision.

The Board has reviewed all evidence available in the Veteran's VA electronic files.

The issues of entitlement to service connection for dilated cardiomyopathy, entitlement to service connection for hypertension, entitlement to service connection for coronary atherosclerosis, and entitlement to service connection for atrial fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Neither hypercholesterolemia nor an allergy to IV contrast material were present during service or for many years after service; and neither is shown to have been caused by or aggravated by radiation exposure during service.




CONCLUSION OF LAW

Neither hypercholesterolemia nor an allergy to IV contrast material were incurred in service, nor may either be presumed to have been caused by exposure to ionizing radiation, nor are they otherwise shown to have been caused by exposure to ionizing radiation.  38 USCA §1110, 1131, 1112, 5107 (West 2014); 38 C F R §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in an April 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter and a subsequent letter of December 2011 also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and the Veteran's own contentions.  

The Veteran has not been afforded a VA examination with respect to the claims resolved herein; however, a VA examination is not necessary.  As will be discussed further below, there is no probative lay or medical evidence whatsoever suggesting that the Veteran's allergy to IV contrast material may be associated with service, to include radiation exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v Brown, 10 Vet App 209, 211 (1997); Rucker v Brown, 10 Vet App 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed Veterans.  38 USCA § 1112(c); 38 C F R § 3 309(d).  Diseases presumptively service connected for radiation-exposed Veterans are listed in 38 C F R § 3.309(d)(2).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C F R § 3.311(a)(1).  A radiogenic disease is defined at 38 C FR § 3.311(b)(2).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C F R § 3.309(d) or as a radiogenic disease under 38 C F R § 3.311, service connection must still be considered on a direct basis under 38 C F R § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's participation in a radiation-risk activity is established, as he served aboard a ship which participated in Operation Redwing, during the defined operational period.  38 C.F.R. § 3.309.  However, none of the disabilities claimed by the Veteran are diseases specific to radiation-exposed veterans.  As such, the presumptive provisions of 38 C.F.R. § 3.309(d) do not apply.  Therefore, the Board will turn to the question of whether the claims may be granted on another basis, to include as due to radiation exposure.

Neither of these conditions, hypercholesterolemia nor the allergy to IV contrast material, is shown in the Veteran's service treatment records.  

With regard to the claim for hypercholesterolemia, the Veteran is essentially seeking service connection for laboratory results, as no disability is shown at this point in time.  Abnormal laboratory results are not disabilities for purposes of VA compensation.  See 61 Fed. Reg. 20,445 (1996).  Absent a disability related to hypercholesterolemia, a claim for service connection is invalid.  Brammer.  In this regard, we note that the Veteran has filed separate claims for several cardiac disabilities which may indeed be related to hypercholesterolemia.  These claims are addressed below.

As to the Veteran's claim for an allergy to IV contrast material, there is no competent connection to service whatsoever shown in the evidence of record.  Although the occasion of the discovery or diagnosis of this particular allergic reaction may have been quite dramatic in nature, the diagnosis occurred many years after service and is not shown to be related to service in any way.  The Veteran's own assertion is the only support for this proposition, and he is not shown to possess the requisite medical or scientific expertise to connect this allergic reaction to radiation exposure during service or to service in any other way.  Although lay persons such as the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether in-service radiation exposure could cause a future allergic reaction to IV contrast material, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, there is no competent evidence of record suggesting or showing a link between service and the Veteran's allergy to IV contrast material, to include possible exposure to radiation.

Since there is no competent evidence supporting the Veteran's claim for allergy to IV contrast, and hypercholesteremia is a laboratory finding, the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for hypercholesterolemia and for an allergy to IV contrast material.  The benefits sought must therefore be denied.


ORDER

Service connection for hypercholesterolemia is denied.

Service connection for an allergy to IV contrast material is denied.


REMAND

The Veteran contends that his various cardiac disorders, to include cardiomyopathy, hypertension, coronary atherosclerosis, and atrial fibrillation were caused by his exposure to radiation during Operation Redwing.  

The Veteran's participation in a radiation-risk activity is established, as he served aboard a ship which participated in Operation Redwing, during the defined operational period.  38 C.F.R. § 3.309.  However, he does not have a disease which is considered either to be presumed under law to have been caused by radiation exposure, or to be a radiogenic disease under the provisions of either 38 C.F.R. § 3.309 or § 3.311.  The radiation-presumptive diseases and the radiogenic diseases are all essentially cancers of one kind or another.  None of the Veteran's cardiac diagnoses are included in these lists.  

A grant of service connection is not precluded if evidence were to show a particular link between radiation exposure and his current disabilities, however.  Combee.  The file does not currently contain such evidence.  Two of the Veteran's physicians, his primary care doctor, and his cardiologist, have submitted statements indicating a possible link, however, these statements do not contain any rationale for the conclusions.  The Veteran has not yet been accorded a VA examination for his heart diseases, and the Board deems that further medical opinion is warranted in this matter.  

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  In this regard, the Veteran also claims that his heart problems were caused by stress arising from his service and also as secondary to his service-connected major depressive disorder.  No development has been accomplished as to this theory of entitlement.  Again further medical opinion is necessary to resolve this aspect of the claim.  

Lastly, we note that during a December 2011 VA medical visit, the Veteran reported that he started to develop heart problems in his 20s.  Currently, the earliest post-service medical treatment records available for review are dated in 2003.  If he was receiving medical care for heart complaints at a time proximate to service, he is hereby advised that he should work with his representative and the RO to identify the source of such treatment, so that VA can assist him in obtaining these records to support his claim.  

As it appears the Veteran continues to receive VA medical care, his VA medical records should be updated for the file upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since December 2013 for inclusion in his claims file.

2.  The Veteran should be afforded a VA examination to obtain an opinion as to whether exposure to radiation during service caused or contributed to the Veteran's cardiomyopathy, hypertension, coronary atherosclerosis, and atrial fibrillation.  Specific comment upon the medical opinions already of record is requested.  The examiner is also requested to determine whether the Veteran's major depressive disorder, to include stressful events during service caused or contributed to his cardiomyopathy, hypertension, coronary atherosclerosis, and atrial fibrillation.  The claims folder should be made available to the examiner for review before the examination.  A complete explanation for all conclusions reached is requested.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


